DETAILED ACTION

This Office Action is in response to Applicant's application filed on July 10, 2020.  Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7/20/20, 12/11/20 and 5/6/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (apparatus, storage medium and method).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 19-20 recite acquiring a log of at least one manual operation performed on at least one apparatus, in relation to performance of an automated operation procedure including at least one automated operation of the at least one apparatus and determining a correspondence between each of the at least one manual operation and each of the at least one automated operation and generating an operation flow including an automated operation step expressing at least one automated operation performed by the automated operation procedure and a manual operation step expressing the at least one manual operation, based on the correspondence.  The claims are directed to determining a flow of operations.   The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity such as commercial interactions including business relations.  Applicant’s claims show determining procedures for operations, that can be considered business operations, by acquiring manual operations (human activity) in relation to automated procedures to generate operation flow (which can be considered organizing human activity).  The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as  a storage medium storing thereon a program that causes a computer to function) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other Dependent claims 5, 7-14, 16-17 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing appending a comment to the operation, the automated operation procedure having a hierarchical structure and adjusting the granularity of the operations, generating the operation flow every time the procedure is performed a reference number of times including a performance pattern and associating branch paths and acquiring logs including start and end times and where the apparatus is not a target of the operation and determining correspondence based on timings. Dependent claims 2-4, 6, 15, 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as storing and displaying the operations and messages, and generating commands from code and wherein the operation flow is expressed by a code of an automated operation (as evidenced by p. 39-42 of applicant’s own specification) are well understood, routine and conventional in the field.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iizuka et al. (US 2014/0317254 A1) (hereinafter Iizuka) in view Liu et al. (US 1,0664,374 B2) (hereinafter Liu).

Claims 1, 19-20:
Iizuka, as shown, discloses the following limitations of claims 1, 19-20:
An operation flow generation apparatus (and corresponding storage medium and method – see para [0009]-[0010], showing computer functionality) comprising: a manual operation acquiring section that acquires a log of at least one manual operation performed on at least one apparatus, in relation to performance of an automated operation procedure including at least one automated operation of the at least one apparatus (see para [0047]-[0048], " The performance acquisition program 124 acquires, from the performance history list table 230, performance information corresponding to the operation procedure acquired by the procedure history acquisition program 122 among performance information of the resources to be managed identified by the operation target identification program 123. The system processing time estimation program 125 determines whether the operation procedure acquired by the procedure history acquisition program 122 has spent time mainly for a manual procedure or mainly for an automatic execution procedure, based on the performance information acquired by the performance acquisition program 124." and see para [0053], " The various types of information 207 includes an operation list table 210, a procedure history list table 220, a performance history 
Iizuka, however, does not specifically disclose a correspondence determining section that determines a correspondence between each of the at least one manual operation and each of the at least one automated operation.  In analogous art, Liu discloses the following limitations:
a correspondence determining section that determines a correspondence between each of the at least one manual operation and each of the at least one automated operation (col 8, line 36-45, "the first the event log data shown in FIG. 2 represents that the DCS operator changes an operating mode of the “TAG1” device from “AUT” to “MAN” at “Aug. 21, 2015 at 10:00:00”. It should be noted that, the “AUT” means an automatic operation, and the “MAN” means a manual operation. Subsequently, the second the event log data shown in FIG. 2 represents that the DCS operator changes the setting value of the “MV (an operation amount)” of the “TAG1” device from “25.0(%)” to “30.0(%)” at “Aug. 21, 2015 at 10:00:10”." where the transition from AUT to MAN is a correspondence between a manual operation and an automated operation); and 
an operation flow generating section that generates an operation flow including an automated operation step expressing at least one automated operation performed by the automated operation procedure and a manual operation step expressing the at least one manual operation, based on the correspondence (col 18, line 7-13, "generate the operation procedure representing the flow of the actual operations. The event analysis apparatus 10 according to the present embodiment can generate 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Liu with Iizuka because including a correspondence between the manual and automated operations increass the understanding of the operating procedures and subsequent analysis and structuring (see Liu, col 1, line 15 to col 3, line 10).         
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the event analysis system as taught by Liu in the method for managing an operation procedure to be automated of Iizuka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
Iizuka does not specifically disclose a display control section that displays the automated operation step and the manual operation step of the operation flow in a manner to be distinguishable from each other.  In analogous art, Liu discloses the following limitations:
a display control section that displays the automated operation step and the manual operation step of the operation flow in a manner to be distinguishable from each other (Fig 3, where operation type for manual operations is distinguishable from automatic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the event analysis system as taught by Liu in the method for managing an operation procedure to be automated of Iizuka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 3:
	Further, Iizuka discloses the following limitations:
a first operation flow storage section that stores an amount of manual operations included in the operation flow, in association with each of a plurality of operation flows that are each the operation flow, wherein the display control section displays the operation flow together with the corresponding amount of manual operations (see para [0057]-[0058], "The procedure history list table 220 resisters an initiation time, a termination time, and others of each operation procedure included in each operation. The procedure history list table 220 will be described in detail in FIG. 4. The performance history list table 230 registers performance information of a 

	Claim 4:
	Further, Iizuka discloses the following limitations:
a second operation flow storage section that stores a performance indicator for performance results of the automated operation procedure when the operation flow was generated, in association with each of a plurality of operation flows that are each the operation flow (see para [0085]-[0086], "The performance history list table 230 may include a usage amount of a CPU included in a host, a queue length of a processor included in the host, a usage amount of a memory included in the host, a band usage amount of a disk interface of the memory included in the host, a band usage rate of the disk interface included in the host, an input output command queue length with respect to a disk included in the host, a band usage amount of a network used by the host, a band usage rate of the network used by the host, and an input output queue length with respect to the network used by the host, other than the performance information illustrated in FIG. 5.  Further, the performance history list table 230 may include, as performance information, a total number of processes executed by a host and an operation status (e.g., information indicating abnormality 
wherein the display control section displays the operation flow together with the corresponding performance indicator (Fig 4, showing command execution time for the sequence of procedures)

	Claim 5:
Further, Iizuka discloses the following limitations:
wherein the display control section displays a comment appended to any automated operation among the at least one automated operation in a code of the automated operation procedure, in association with the automated operation step expressing this automated operation of the operation flow (see para [0068]-[0069], "The operation ID 211 registers unique identification information of each operation. The procedure number 212 registers unique identification information of an operation procedure. The procedure name 213 registers a name of an operation procedure that can be grasped by an operator. The operation target host name 214 registers identification information of a host serving as an operation target of the operator. The host refers to a collective name of the storage device 104, the server device 103, and the network device 105 configuring a resource to be managed. The estimated number of manual processing 215 registers a number of times in which the management server 101 determines that an operation procedure has taken time mainly for a manual procedure. The estimated number of system processing 215 registers a number of times in which the management server 101 determines that 

Claim 6:
Further, Iizuka discloses the following limitations:
wherein the display control section displays a message to be displayed to an operator during performance of any automated operation among the at least one automated operation, in association with the automated operation step expressing this automated operation of the operation flow (see para [0078], "The procedure history list table 220 is updated every time an operation procedure is terminated. Update processing of the procedure history list table 220 is specifically described below. An operator operates a manual procedure via the procedure display program 111 of the operation terminal 110. When receiving a predetermined operation indicating the termination of an operation procedure, the procedure display program 111 transmits procedure history update information including an operation ID of the manual procedure, an initiation time and a termination time of the 

	Claims 7-9:
Iizuka does not specifically disclose wherein the automated operation procedure has a hierarchical structure including a main procedure and at least one sub procedure.  In analogous art, Liu discloses the following limitations:
wherein the automated operation procedure has a hierarchical structure including a main procedure and at least one sub procedure (col 6, line 60-67, "The unit operation is higher abstract operation than the basic unit operation. Therefore, in the analysis process of the event log, firstly extracting the basic unit operation from the event log, and then the extraction processes of two-stages are performed, such as extracting the unit operation from the extracted basic unit operation."), and 
the operation flow generating section generates an operation flow with at least one hierarchical layer including a hierarchical layer in which the at least one manual operation was performed (col 19, line 20-53, "The manual operation automation device 61 standardizes and automates the operation being performed manually by the DCS operator. The user of the event analysis apparatus 50 manually edits the operation procedure that has been automatically extracted by the event analyzer 50, thereby the event analysis device 50 creates a standard operation procedure of the flow chart format, and then the event analysis device 50 can provide the standard operation procedure to such the manual operation automation device 61 and the driving supporter (not shown). Further, in a case that the operation sequence 
wherein the operation flow generating section includes a granularity adjusting section that adjusts granularity of at least one of the automated operation step or the manual operation step (col 14, line 36-50, "Incidentally, it may use the “basic unit operation” representing the specific operation method is utilized as a component of the operation sequences, instead of being utilized the “unit operation” represented in the above example, the user of the event analyzer 10 can refer to the 
wherein the granularity adjusting section causes the granularity of the automated operation step and the manual operation step to be the same (col 8, line 45-61, "The event analyzer 103 divides the event log data into two stages to extracts the operation easy for the user. First, in the first stage, the event analyzer 103 gathers the event log to extract a “basic unit operation” indicating the operation method. Then, in a second stage, the event analyzer 103 gathers the basic unit operations to extract a “unit operation” representing the operation intention by the DCS operator. These extraction processing are carried out a basic unit operation analyzer 1031 and a unit operation analyzer 1032 respectively provided in the event analyzer 103."and col 9, line 5-60, "The basic unit operation analyzer 1031 extracts an event log group which is the event log group using the identical device and the same type operation types, extracts the basic unit operation based on the changing trend of the setting value and the continuity of the time in the event log group. The event log group is the group of the event log data which the value of the items in the “tag name” is identical, and the value of the item of “operation type” is identical in the event log table stored in the event log database 11. The basic unit operation analyzer 1031 records the extracted data representing the basic unit operation (hereinafter, referred to as the basic unit operation data) in the basic unit operation table stored in the analysis result database 12...In the item of the basic unit operation ID, a value representing the identifier for uniquely identifying each basic unit operation is stored. In the item of the starting date and time, a value representing the starting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the event analysis system as taught by Liu in the method for managing an operation procedure to be automated of Iizuka, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

	Claims 10-12:
Iizuka does not specifically disclose wherein the operation flow generating section generates the operation flow every time the automated operation procedure is performed a reference number of times.  In analogous art, Liu discloses the following limitations:
wherein the operation flow generating section generates the operation flow every time the automated operation procedure is performed a reference number of times (Fig 7, showing more than 2 as the reference numbers of times)
wherein the reference number of times that the automated operation procedure is performed is a plurality (Fig 7, showing more than 2 as the reference numbers of times), and
if a performance pattern of at least one of the manual operation or the automated operation differs between performances of the automated operation procedure performed the reference number of times, the operation flow generating section generates the operation flow such that the manual operation step and the automated operation step expressing the manual operation and the automated operation performed during each performance of the automated operation procedure are respectively passed through a plurality of branch paths (col 7, line 7-18, "extracts the high abstract operation group from the past event log regarding the specified operation to automatically generate the sequential order (including a sequential characteristics or parallel characteristics) of these operations and the 
wherein the operation flow generating section associates each of the plurality of branch paths with a performance probability of this branch path (col 3, line 60-67, "the operation procedure generator is configured to determine a connected relation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the event analysis system as taught by Liu in the method for managing an operation procedure to be automated of Iizuka, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

	Claim 13:
Further, Iizuka discloses the following limitations:
an automated operation acquiring section that acquires a log of an automated operation that was performed, among the at least one automated operation (see para [0156]-[0162], showing monitoring log files for the operations)

	Claim 14:
Further, Iizuka discloses the following limitations:
wherein the automated operation acquiring section acquires a log of a start and an end of a procedure included in the automated operation procedure (Fig 4, showing initiation and termination time for the procedure)

	Claim 15:
Further, Iizuka discloses the following limitations:
an automated operation procedure performing section that generates a plurality of operation commands for the at least one apparatus, from a code of the automated operation procedure (see para [0023]-[0076] and Fig 4, showing the procedures are commands and see para [0145], " A content displayed in the automation recommended procedure list display program 301 is generated by referring to the 
wherein the automated operation acquiring section acquires content of the automated operation that was performed, from the automated operation procedure performing section (see para [0069], "The operation guide 217 registers the content of an operation procedure as a character string." and Fig 3 and see par a [0145], "A content displayed in the automation recommended procedure list display program 301 is generated by referring to the operation list table 210 by the automation modification procedure display program 126.").

	Claim 16:
Further, Iizuka discloses the following limitations:
wherein the at least one manual operation includes a manual operation performed on an apparatus that is not a target of the at least one automated operation, among the at least one apparatus (see para [0105]-[0110], especially " Initially, the procedure history acquisition program 122 initializes to "0" a valuable th used for determining whether an operation procedure included in an operation to be processed is a system side procedure taking time mainly for an automatic execution procedure or an operator side procedure taking time mainly for a manual procedure (501). Then, the procedure history acquisition program 122 acquires, as a procedure history, an entry in which identification information of an operation registered in the operation ID 221 of the procedure history list table 220 accords with identification information of an operation transmitted as an argument (502)."  

	Claims 17-18:
Iizuka does not specifically disclose wherein the correspondence determining section determines the correspondence based on timings at which each of the at least one manual operation and each of the at least one automated operation were performed.  In analogous art, Liu discloses the following limitations:
wherein the correspondence determining section determines the correspondence based on timings at which each of the at least one manual operation and each of the at least one automated operation were performed (Figs 2-3, showing starting and end times for the manual and automatic procedures in relation to each other)
an automated operation procedure generating section that generates a new automated operation procedure in which each step of the operation flow is expressed by a code of an automated operation (col 15, line 38-56, "the operation procedure generator 108 gathers the operation groups in parallel relationship to the parallel structure block and then updates the operation sequence data. For example, as shown in FIG. 8, when the above-mentioned sequential/parallel determination process is performed to the operation sequence data within the five service period, and the parallel relationship between the unit operation D and the unit operation E, and the unit operation D and the unit operation G is detected, the operation procedure generator 108 are gathers the unit operation D and the unit operation E, and the unit operation D and the unit operation G in the parallel structure block 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the event analysis system as taught by Liu in the method for managing an operation procedure to be automated of Iizuka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624